FILED
                                NOT FOR PUBLICATION                              MAR 04 2011

                                                                             MOLLY C. DWYER, CLERK
                         UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                                 FOR THE NINTH CIRCUIT



     UNITED STATES OF AMERICA,                        No. 09-10420

                   Plaintiff - Appellee,              D.C. No. 3:96-cr-00094-MHP-2

       v.
                                                      MEMORANDUM *
     HUY CHI LUONG, AKA Chi Fei, AKA
     Jimmy Luong,

                   Defendant - Appellant.



                       Appeal from the United States District Court
                           for the Northern District of California
                      Marilyn H. Patel, Senior District Judge, Presiding

                          Argued and Submitted September 14, 2010
                                  San Francisco, California

     Before: WALLACE and THOMAS, Circuit Judges, and MILLS, Senior District
     Judge.**

            Luong appeals from the district court’s imposition of a five-year consecutive

     sentence for one violation of 18 U.S.C. § 924(c)(1) (1997). We review a district


             *
32             This disposition is not appropriate for publication and is not precedent
33   except as provided by 9th Cir. R. 36-3.
            **
34            The Honorable Richard Mills, Senior United States District Judge for the
35   Central District of Illinois, sitting by designation.
court’s construction and application of a mandatory minimum sentence provision

de novo. United States v. Hoyt, 879 F.2d 505, 511 (9th Cir. 1989), as amended,

888 F.3d 1257 (9th Cir. 1989). We have jurisdiction over this timely appeal under

28 U.S.C. § 1291 and 18 U.S.C. § 3742. We affirm.

      18 U.S.C. § 924(c) requires a mandatory consecutive five-year sentence for

its violation, and the district court had no choice but to impose it in sentencing

Luong. See United States v. Hungerford, 465 F.3d 1113, 1118 (9th Cir. 2006).

Luong contends that in a separate case filed in the Eastern District of California,

the district court’s money laundering sentences improperly considered his section

924(c) conviction which is before us. However, it is the Eastern District of

California court’s sentence with which Luong actually takes issue, not this appeal

from the Northern District of California Court. His double jeopardy challenge can

be raised in his appeal from the Eastern District of California sentence.

      AFFIRMED.